Hill, U. J.
The bill of exceptions in this case was certified by the judge on June 20, and on July 7 was filed in the office of the clerk of the trial court. Not having been filed within fifteen days from the time of ’the certificate of the judge, in compliance with the mandatory terms of the statute, the writ of error must be dismissed. Code of 1910, § 6167; Goodin v. Mills, 137 Ga. 282 (73 S. E. 399); Woods v. State, 11 Ga. App. 383 (75 S. E. 491), and citations; Houston v. Strachan, ante, 582.

Writ of error dismissed,.